,          OFFICE   OF IHE   ATTORNEY       GENERAL   OF TEXAS

                                       AUSTIN




        Honorable Ii.W. Pit&m
        county liu4itor
        Faptte County
        La Orangs, Texae
        Dear Sirs


                   Your request  f-0
        0ar0runy   oonali4ere4 by t
        rsqueet  &$a tollow81




                                                n5.muazalary pay-




                              hree ItzaP am )otalled; an4
                             Is deduoted#2,$&O&O, the EB-
                            lvidsd by three. ,:Tothe result-
                           kdded the @us of ~2,750,00, the
             total representingthe minimum ealary payable
             to the County Attorney.
                  “The above'rmthodof ozlculatint: the mini-
             mm salary is nommthod        heretofore used
             in this County, an4 it-0      to uz that in
             forwlating your Opinion O-4281, your Depart-
             meat did not realize that the
             these caloulation8might zffm
             minimum aalzry figure.




I
Bonorable H. K. Pit&an, Page 2


          %3retofore, b'ayettecounty ha8 wed the
     followingmethod of arrivingat the ~n~um
     salary, to-wit: Be8 earned and aolUoteU
     and f8e8 earned but not collsotedare totalled.
     From this figure is deuuotsd the expenses of
     the offioe. From the resulting figure (re-
     aUnder) is deducted ;;2,750.00~This figure
     is then divided by three and to the resulting'
     amount itaatided$2,750.00 and the,ex-offioio
     salary pal.4in 19?~5.     -
          RThe difference in the two osthods of
     oalculationsis this: in your mathad, the
     1935 ex-offioiosalary Is inoludad In the @al-
     oulation befoee deductingthe $2,9BO.O0 and
     dIdridingby three. In OUP aethod, the ex-
     aifioio salary ir not inoluded u&IL after ttu
     $2,750.00 has been deducted and t&r,divieion
     by three is made.
          *Par au axampleof the diff'ereno~ that
     the method of oaloulatfonmakes there is at-
     taohed hereto a oaloulation of the minimum
     salary payable to the County Wmk   based (1) OQ
     your method and (2) on our method.
            'Whtih method 1s oorreot7*
          upon reconaideratlonwe hnn reaohed the oonolunlon
that the method of computation wed  by UB in o in1011 NO* 04281
was lnoorrcrotand that your method of oompMat lp
                                               on outlwned in
your letter I.0correot. See the aaao oi Anderson cou3jayv.
Hopkins, 187 S. 'i;r
                   1019, ublch hold8 t&titIlxoiiicriooompen-
satioa oannet be regardeda6 *exoesa fwuP landerArticle 9891,
V. A. C. 9.
            opinion   o-4221 is modirle4 a8 r03.mf4:
                      NO.                             It ie
our opinion undar the Paote stated ia opinion Ho. O-4221 that
the Commissioners*Court of FaysttQ County ia legally mqUir-
ed t.~a& the salary of the County Attorney of layette County
at $3,300.00 per annum.
                                         Very truly yours
        m      4, 1942              ATTOFtf?EY
                                            OliNWsiT,
                                                    OF TEZiAS
                    /7      n